DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 12/20/2021 are acknowledged and entered.

Claims 1-18 were pending.  In the amendment as filed, applicants have amended claims 1-9 and 18; and added claims 19 and 20.  No claims have been cancelled.  Therefore, claims 1-20 are currently pending.  

Accordingly, claims 1-20 are under consideration in this Office Action.

Priority
This present application is a divisional (DIV) of 16/541,016 that was filed on 08/14/2019.  16/541,016 is a continuation-in-part (CIP) of 16/367,209 filed on 03/27/2019. 16/367,209 claims priority to two provisional applications, which are 62/648,873 that was filed on 03/27/2018, and
62/650,594 that was filed on 03/30/2018.
However, as recognized by MPEP § 211.05(I), to be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.  Here, the present claims 1, 2, and 7-9 are supported by the original claims 11-15 of 16/541,016, but they are not supported by the disclosures of 16/367,209, 62/648,873, and 62/650,594.  The present claims 3-6 and 10-18 are not supported by the disclosures of either 16/541,016, 16/367,209, 62/648,873, and 62/650,594.
Accordingly, instant claims 1, 2, and 7-9 have the effective filing date of 16/541,016 (i.e. 08/14/2019); instant claims 3-6 and 10-18 have the effective filing date of the present application (i.e. 04/30/2021); and newly added claims 19 and 20  for prior art searches.

Response to Arguments
Applicant’s arguments directed to the above priority assessment were considered but they are not persuasive for the following reasons.  Please note that the above priority assessment has been modified from its original version to more clearly address applicant' s newly amended and/or added claims, and/or arguments.
[1] Applicant contends that “The currently pending claims should be granted an effective fling date of March 27, 2019 at the latest. U.S. Patent Application No. 16/367,209, which was filed on March 27, 2019, provide adequate support and enablement for the subject matter of the pending claims. For example, paragraphs [0054], [0060], and [0065] of the specification as filed and in Example 7, which spans paragraphs [0092]-[0096], provide support adequate support and enablement for the subject matter of claims 1-18.”
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that instant claims 1, 2, and 7-9 have the effective filing date of 16/541,016 (i.e. 08/14/2019); and instant claims 3-6 and 10-18 have the effective filing date of the present application (i.e. 04/30/2021).  The paragraphs as indicated by applicant in the originally filed specification of ‘U.S. Patent Application No. 16/367,209’ disclose only broad/generic amount(s)/range(s) that would not support the narrow/specific amount(s)/range(s) as recited by instant claims 3-6 and 10-18.  Here, the original filed 16/367,209 disclosures of these paragraphs are as follows: [0054] recites “As demonstrated in Example 7, no negative effects are associated with co-administration of a creatine compound with a creatinine compound. In some implementations, an amount of between 0.5 and 20 g creatine is administered by the administration of the creatine compound and an amount of between 0.5 and 20 g creatinine is administered by the administration of the creatinine compound. For example, at least 1.5 g creatine, for example at least 2 g creatine is administered through the administration of the creatine compound. In some implementations, at least 1.5 g creatinine is administered through the administration of the creatinine compound, for example when the amount of creatine administered is at least 2 g”( see pg. 18).  [0060] recites “In some aspects, the at least one source of nitrate (NO3-) provides between 60 mg to 1200 mg nitrate (NO3-)”.  [0065] recites “Generally, a dose of creatine for supplementation includes amounts between 500 mg to 25 g creatine per dose. However, the molar ratio of the creatine compound and creatinine compound in the compositions of the invention may be between about 23:1 and about 1:9, for example, between about 20:1 and about 1:3, between about 10:1 and about 1:1, between about 3:1 and about 1:3, between about 2:1 and about 1:1, about 1:1 or about 1:1.7” (see pg. 20).  Example 7 is directed to a clinical trial where “ten healthy human volunteers (aged 20-25 years) were used to evaluate and compare the effects of administering 3 g creatine monohydrate (CrM), 3 g creatine nitrate (CN, providing about 2 g creatine) or a composition comprising 3 g creatine nitrate and 3 g creatinine (CN-CRN)” (see para. [0092] on pg. 34).  Moreover, as stated in para. [0054], ‘As demonstrated in Example 7, no negative effects are associated with co-administration of a creatine compound with a creatinine compound’, and as a result, example 7 does not exemplified the administration of the co-administration of ‘an effective amount of creatine, creatinine, and nitrate (NO3⁻)’ as recited by instant claim 1.  Accordingly, these disclosures as alleged by applicant are broad/generic amount(s)/range(s) that would not support the narrow/specific amount(s)/range(s) as recited by instant claims 3-6 and 10-18; and instant claims 3-6 and 10-18 have the effective filing date of the present application (i.e. 04/30/2021).
Therefore, the above priority assessment are maintained.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US Patent Application Publication 2011/0313042 A1) and Weekly Fitness Tips website (March 4, 2016, weeklyfitnesstips.com/does-creatinine-help-build-muscle) has been withdrawn in view of new ground of rejection.  The new ground of rejection is based on the prior arts of US Patent 6,524,611 and Galvan et al. (Journal of the International Society of Sports Nutrition, 2016, 13(12), pp. 1-24) that were cited in IDS filed 04/30/2021.  Thus, the following action has been made non-final.

The provisional rejection under the judicially created doctrine of obviousness-type double patenting of claims 1, 2, and 7-9 over claims 9 and 11-15 of copending Application No. 16/913,973 (reference application; based on claims amendment filed on 07/21/2021; and hereinafter refers to as Kramer et al.) has been withdrawn in view of the fact that Application No. 16/913,973 has been issues as a patent (US Patent 11,260,096 B2), thereby converting the “provisional” nonstatutory double patenting rejection into a nonstatutory double patenting rejection (see rejection below).  Furthermore, it is relevant to note that applicant did not address this rejection in the respond filed on 12/20/2021.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 12/20/2021 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the affidavit.

New Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US Patent 6,524,611 B2) in view of Galvan et al. (Journal of the International Society of Sports Nutrition, 2016, 13(12), pp. 1-24).
For claim 1, Howard et al. claim a composition for human consumption, comprising creatine and a quantity of creatinine sufficient to render the creatine (refers to instant claimed ‘an effective amount of creatine, creatinine’ of instant claim 1) therein substantially stable when presented in an aqueous medium; wherein the composition is a drink suitable for human consumption (refers to instant claimed ‘oral bioavailability of creatine’ and ‘co-administering to a human subject’ of instant claim 1) (Claim 1 and 13).
The teachings of Howard et al. differ from the presently claimed invention as follows:
While Howard et al. do not explicitly disclose the compound ‘nitrate (NO3⁻)’ of claim 1, Galvan et al. disclose a treatment methodology comprising administering via ingestion to a human subject either a supplement comprising 1.5 g of creatine nitrate or a supplement comprising 3 g of creatine nitrate (see pg. 3, para. bridging left and right columns).  Further, it has been well established in the nutritional art that (i) supplementation with creatine can increase strength performance and improve overall body anthropometry via a reduction in percent body fat and increased fat-free mass (see pg. 2, left col. first full para.); and (ii) the ingestion of nitrate can be reduced to nitric oxide, which has shown to have numerous physiologic effects in exercise and health (see pg. 2, left col. second full para.).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to substitute creatine as taught by Howard et al. with the creatine nitrate of Galvan et al.  A person of ordinary skill in the art would have been motivated to do so, with reasonable expectation of success, because Galvan et al. demonstrate that (i) the combination of creatine and nitrate produce a synergistic effect (see pg. 22, right col., first full para.); and (ii) creatine nitrate have similar performance benefits with creatine monohydrate without any safety concern (see pg. 23, left col., lines 3-9).  Thus, in view of the teachings of Galvan et al. and art recognized knowledge, there would have been a reasonable expectation that the creatine as taught by Howard et al. can be successfully substitute with the creatine nitrate of Galvan et al. 
While Howard et al. do not explicitly disclose the limitation as recited by instant claim 18, this limitation is a functional limitation of the method of instant claim 1 using the claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Howard et al.  Thus, a prima facie case of obviousness exists.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the combine teachings of Howard et al. and Galvan et al. do render the invention of the instant claims prima facie obvious.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US Patent 6,524,611 B2) in view of Galvan et al. (Journal of the International Society of Sports Nutrition, 2016, 13(12), pp. 1-24).
For claim 19, Howard et al. claim a composition for human consumption, comprising creatine and a quantity of creatinine sufficient to render the creatine (refers to instant claimed ‘an effective amount of creatine and creatinine’ of instant claim 19) therein substantially stable when presented in an aqueous medium; wherein the composition is a drink suitable for human consumption (refers to instant claimed ‘oral bioavailability of creatine’ and ‘co-administering to a human subject’ of instant claim 19) (Claim 1 and 13).
The teachings of Howard et al. differ from the presently claimed invention as follows:
While Howard et al. do not explicitly disclose the compound ‘administering an effective amount of nitrate (NO3⁻) wherein the effective amount of nitrate (NO3⁻) and the effective amount of creatine are administered as creatine nitrate’ of claim 20, Galvan et al. disclose a treatment methodology comprising administering via ingestion to a human subject either a supplement comprising 1.5 g of creatine nitrate or a supplement comprising 3 g of creatine nitrate (see pg. 3, para. bridging left and right columns).  Further, it has been well established in the nutritional art that (i) supplementation with creatine can increase strength performance and improve overall body anthropometry via a reduction in percent body fat and increased fat-free mass (see pg. 2, left col. first full para.); and (ii) the ingestion of nitrate can be reduced to nitric oxide, which has shown to have numerous physiologic effects in exercise and health (see pg. 2, left col. second full para.).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to substitute creatine as taught by Howard et al. with the creatine nitrate of Galvan et al.  A person of ordinary skill in the art would have been motivated to do so, with reasonable expectation of success, because Galvan et al. demonstrate that (i) the combination of creatine and nitrate produce a synergistic effect (see pg. 22, right col., first full para.); and (ii) creatine nitrate have similar performance benefits with creatine monohydrate without any safety concern (see pg. 23, left col., lines 3-9).  Thus, in view of the teachings of Galvan et al. and art recognized knowledge, there would have been a reasonable expectation that the creatine as taught by Howard et al. can be successfully substitute with the creatine nitrate of Galvan et al.
Therefore, the combine teachings of Howard et al. and Galvan et al. do render the invention of the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of U.S. Patent No. 11,260,096 B2 (referred hereinafter as Kramer et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-18 and the method of claims 1 and 3-8 of Kramer et al. have similar method steps and uses a composition with similar structural features.
17/246,473
US 11,260,096 B2
1. A method of improving the bioavailability of creatine, the method comprising co-administering to a human subject desiring the benefits of creatine supplementation with an effective amount of creatine, creatinine, and nitrate (NO3⁻).
1. A method of increasing creatine absorption in muscles in a human subject in need thereof, the method comprising
co-administering to said human subject a supplemental amount of creatine, an effective amount of effective amount
of creatinine, and a source of nitrate anion (NO3⁻), wherein the source of nitrate anion (NO3⁻) provides an effective amount of nitrate anion (NO3⁻).

3. The method of claim 1, wherein the co-administering step comprises administering to the human subject a composition comprising: the supplemental amount of creatine; the effective amount of creatinine; and the source of nitrate anion (NO3⁻).
2. The method of claim 1, wherein the effective amount of creatine is at least 500 mg, the effective amount of creatinine is at least 500 mg, and the effective amount of nitrate (NO3⁻) is at least 50 mg nitrate (NO3⁻).
4. The method of claim 1, wherein the supplemental amount of creatine is at least 500 mg, the effective amount of creatinine is at least 500 mg and the effective amount of the nitrate anion (NO3⁻) is at least 50 mg.
7. The method of claim 1, wherein the effective amount of creatine is at least 1000 mg, the effective amount of creatinine is at least 1000 mg, and the effective amount of nitrate (NO3⁻) is at least 100 mg.
5. The method of claim 9, wherein the supplemental amount of creatine is at least 1000 mg, the effective amount of creatinine is at least 1000 mg, and the effective amount of nitrate anion (NO3⁻) is at least 100 mg.
8. The method of claim 1, wherein the effective amount of creatine is at least 2 g, the effective amount of creatinine is at least 2 g, and the effective amount of nitrate (NO3⁻) is at least 500 mg.
6. The method of claim 9, wherein the supplemental amount of creatine is at least 2 grams, the effective amount of creatinine is at least 2 grams, and the effective amount of nitrate anion (NO3⁻) is at least 500 mg.
9. The method of claim 1, wherein the effective amount of creatine is at least 5 g, the effective amount of creatinine is at least 3 g, and the effective amount of nitrate (NO3⁻) is at least 1000 mg.
7. The method of claim 9, wherein the supplemental amount of creatine is at least 5 grams, the effective amount of creatinine is at least 3 grams, and the effective amount of nitrate anion (NO3⁻) is at least 1000 mg.
3. The method of claim 2, wherein the effective amount of the nitrate (NO3⁻) is between about 50 mg and about 1200 mg nitrate (NO3⁻).
8. The method of claim 1, wherein the supplemental amount of creatine is at least between 500 mg and 20000 mg, the effective amount of creatinine is at between 500 mg and 30000 mg, and the effective amount of the nitrate anion (NO3⁻) is at between 50 mg and 3000 mg.
4. The method of claim 2, wherein the effective amount of the nitrate (NO3⁻) is between about 50 mg and about 1500 mg nitrate (NO3⁻).

5. The method of claim 2, wherein the effective amount of the nitrate (NO3⁻) is between about 60 mg and about 1500 mg nitrate (NO3⁻).



While Kramer et al. does not specifically claim the amount/molar ratio as recited by instant claims 3-5 and 10-17, these claimed amount/molar ratio either overlap or lie inside the claimed amount/molar ratio of Kramer et al.  Thus, a prima facie case of obviousness exists.  As recognized by MPEP § 2144.05(II):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

While Kramer et al. does not specifically claim the limitation as recited by instant claim 18, this limitation is a functional limitation of the method of instant claim 1 using the claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Kramer et al.  Thus, a prima facie case of obviousness exists.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 11,260,096 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
August 25, 2022